Title: To George Washington from John Paul Schott, 18 July 1781
From: Schott, John Paul
To: Washington, George


                  
                     Wyoming July 18th 1781
                  
                  The memorial of Captn John Paul Schott most Humble shewed.
                  that your memorialist has Served these United States ever since the 6d of Septmr 1776 as a Captn, and by the last Arrangement of the Army your Memorialist became Supernumerary that after delivering the noncomisioned offecers and Soldiers to Colo. Hazon, your memorialist then Calld at Head Quarters, but your Excellency were not at home, he then went to Philadelphia trying to get a Settlement and a little money, but after being Six weeks detained at Philadelphia your Memorialist got 150 Marreland States dollars which pass’d at the rate of 40 for one and the Hard  Money was then 170 for one, so that that Money did not pay your memorialist expences for the time he was Petitioning for it that your memorialist did not get any other Settlement then a Sertificate from the Authuor that there is due to your Memorialist 2024 Specia Dollars, that your memorialist is now at Wyoming Desdetute of every thing he therefor Most Humbly begs your Excellency will take his case in consideration and send him a recommentation on Congress so that you memorialist may get Some Money and a proper Settlement for his depresiation Pay due and your memorialist in duty bound—shall ever pray.
                  
                     John P. Schott Captn
                  
               